Detailed Description
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.
Claims 1-16 are rejected.
Claims 1 and 7 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-16 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 7 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claims 2-6 and 8-16 recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-6 and 8-16 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional 
Step 2A—Prong 2:
The judicial exception in claims 1-16 are not integrated into a practical application. In particular, the following claims recite the additional elements: “processing circuitry”. These additional elements are recited at a high level of generality (see Applicant's specification FIG. 2 and pages 8-10 (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the processing circuitry are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 1 and 7 recite “output display information representing the work of each health professional”. Additionally, claims 3 and 9 recite “the processing circuitry is configured to output the display information about each subject”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. (See MPEP 2106.05(g)).
The judicial exception in depending claims 2-6 and 8-16 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 7. Accordingly, the additional elements of claims 1-15 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-16 are therefore directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processing circuitry” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-16 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol et al. (US 10185929 B2), hereinafter Kharraz, in view of  White et al. (US 20040019501 Al), hereinafter White.
Regarding claim 1 Kharraz teaches a hospital information system (Abstract and Column 2, lines 7-12 and lines 31-43) comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12), from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff (Column 8, lines 31-50); and output display information representing the respective work of each health professional so that the assigned health professional is identifiable with respect to each work in the display information (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12). Kharraz and Wasson do not teach a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, and assigning on a work-by-work basis, a respective health professional. However White teaches a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, assigning on a work-by-work basis, a respective health professional (White, [0045] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kharraz to incorporate the teachings of Wasson and account for a hospital information system comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject, a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, assigning on a work-by-work basis, a respective health professional from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff; and output display information representing the respective work of each health professional so that the assigned health professional is identifiable with respect to each work in the display information. Doing so would focus on patient case workload management (White, [0009]-[0010]).
Regarding claims 5 and 11 the combination of Kharraz teaches the limitations of independent claims 1 and 7. Kharraz does not teach the processing circuitry is configured to determine whether the specified work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information. However White teaches the processing circuitry is configured to determine whether the work of each health professional is performed and update the display information on the basis of a result of the (Fig. 4A and4B, and[00551). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Kharraz to incorporate the teachings of white and account for the hospital information system according to claims 1 and 11, wherein the processing circuitry is configured to determine whether the specified work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information. Doing so would focus on patient case workload management (White, [0009]-[0010]).
Regarding claims 6 and 12 the combination of Kharraz and White teaches the limitations of independent claims 1 and 7 and White teaches the limitations of dependent claims 5 and 6 (as stated above). Kharraz does not teach the processing circuitry is configured to update a status of [[a]] the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of a task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task. White teaches the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of a task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task (Fig. 4A and 4B, and [0055[). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Kharraz to incorporate the teachings of white and account for the hospital information system according to claims 5 and 11, wherein the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of a task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task. Doing so would focus on patient case workload management ([0009]-[0010]).

Claim 2-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz and Wasson in view of White et al. (US 20040019501 Al), hereinafter White, and Wasson et al. (US 20150025902 Al), hereinafter Wasson.
Regarding claim 2 the combination of Kharraz, White, and Wasson teaches the hospital information system of claim 1. Kharraz further teaches the processing circuitry is configured to further specify an order in which the works of the respective health professionals are performed (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12), and output display information representing the order in which the works of the respective health professionals are performed (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12). 
 Regarding claim 3 the combination of Kharraz, White, and Wasson teaches the hospital information system of claim 1 and claim 2. Kharraz further teaches the processing circuitry is configured to output the display information about each subject (Fig. 3, 4, 5, 9, 11, 12, 13A, 13B, and Columns 9-10, lines 66-67 and 1-63).
Regarding claim 4 the combination of Kharraz, White, and Wasson teaches the hospital information system of claims 1-3. Kharraz further teaches the processing circuitry is configured to output the display information about each health professional (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 7 Kharraz teaches a hospital information system (Abstract and Column 2, lines 7-12 and lines 31-43) comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12), a plurality of tasks that relate to the event and are performed in a medical facility (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12), assigning on a work-by-work basis, a respective health professional from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health (Column 8, lines 31-50); and output display information representing the respective work of each health professional (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12). Kharraz does not teach trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task. However Wasson teaches trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task ([0083] and [0217]-[0219]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kharraz and White to incorporate the teachings of Wasson and account for a hospital information system comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject, a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, assigning on a work-by-work basis, a respective health professional from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff; and output display information representing the respective work of each health professional. Doing so would provide a method and apparatus is provided comprising a technology engine designed to facilitate indirect medical consultation with health care providers and create a medical record of this indirect consultation event that is in expensive, time efficient, accurate, and accurate recordings of the event (Wasson, Abstract and [0032]-[0037]).
Regarding claim 8 the combination of Kharraz, White, and Wasson teaches the hospital information system of claims 7. Kharraz further teaches the processing circuitry is configured to further specify an order in which the works of the respective health professionals are performed (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12), and output display information representing the order in which the works of the respective health professionals are performed (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 9 the combination of Kharraz, White, and Wasson teaches the hospital information system of claims 7 and 8. Kharraz further teaches the processing circuitry is configured to output the display information about each subject (Fig. 3, 4, 5, 9, 11, 12, 13A, 13B, and Columns 9-10, lines 66-67 and 1-63).
Regarding claim 10 the combination of Kharraz, White, and Wasson teaches the hospital information system of claims 7-9. Kharraz further teaches the processing circuitry is configured to output the display information about each health professional (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 13 the combination of Kharraz, White, and Wasson teaches the hospital information system of claim 1 and claim 2. Kharraz further teaches the processing circuitry is configured to determine whether the work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 14 the combination of Kharraz, White, and Wasson teaches the hospital information system of claim 1, 2, and 13. Kharraz further teaches the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of the task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 15 the combination of Kharraz, White, and Wasson teaches the hospital information system of claims 7 and 8. Kharraz further teaches the processing circuitry is configured to determine whether the work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 16 the combination of Kharraz, White, and Wasson teaches the hospital information system of claims 7, 8, and 15. Kharraz further teaches the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of the task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
	
	Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the action of “triggering” a hospital information to register and manage medical tasks relating to the event in the system improves medical task efficiency and the claimed processing circuitry show that the claimed process circuitry is integrated into a practical application. Examiner respectfully disagrees. The recitation of “triggering” a hospital information system can still be done physically (i.e. certain method of organizing human activity) by a human. The mere recitation of generic computer components (i.e. processing circuitry) is well and routinely understood in the art, additionally the generic computer components are still recited at a high level of generality and amount to mere instructions to apply the exception using generic computer components.
Regarding the 35 U.S.C. 103 Rejection, Applicant argues the prior art does not teach the amendments to the claims. Examiner respectfully disagrees.  The prior art, Kharraz teaches “assigning on a work-by-work basis, a respective health professional from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff” in Column 8: “Every physician is assigned an individual unique identifier by the aggregator for identification and mapping of data. This identifier can be used for the purposes of enabling the physician to edit his/her own profile information, identify which hospital(s) should receive his/her profile information, and review the status of the credentialing process 21 identifying the physician by name, a box 22 for his/her username for accessing the aggregator's website, and an entry box 23 for the designated physician to enter a professional statement. Below this, are a plurality of boxes identifying the physician's NPI number 24 and previously entered profile information such as job title 25, department 26, professional suffixes 27, and specialties 28”.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686   


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686